UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1572



FRANCES BERRY,

                                                Plaintiff - Appellant,

          versus


LARRY G. MASSANARI, Commissioner of Social
Security,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.   C. Weston Houck, Senior District
Judge. (CA-01-3137-8-12)


Submitted:   August 13, 2004                 Decided:   August 23, 2004


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frances Berry, Appellant Pro Se. John Berkley Grimball, II, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Frances   Berry   appeals    the   district   court’s   order

accepting the magistrate judge’s recommendation to affirm the

Social Security Administration Commissioner’s denial of disability

benefits.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Berry v. Massanari, No. CA-01-3137-8-12 (D.S.C. Mar.

24, 2004).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -